ORDER
PER CURIAM
ORDER.
The Court having considered the petitioner for disciplinary action, the responses filed thereto and the oral argument of the parties in the above captioned case, it is this 12th day of March, 2007,
ORDERED, by the Court of Appeals of Maryland, that the petition for disciplinary or remedial action be, and it is hereby, granted, and CHARLES M. TATELBAUM, the respondent, shall be suspended, nunc pro tunc, from the practice of law in the State of Maryland for ninety (90) days, the period of suspension to coincide and run concurrent with the ninety (90) day suspension imposed by the Supreme Court of Florida dating from March 8, 2006 to June 6, 2006, and it is further
*351ORDERED that the Respondent shall pay all costs as taxed by the Clerk of this Court pursuant to Maryland Rule 16-715(C).